DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Response filed 5/7/2021 has been entered. Claims 1-23 are pending with claims 21-23 being withdrawn as being drawn to a nonelected invention.
Double Patenting
The provisional nonstatutory double patenting rejection of claims 1-23 are hereby withdrawn as copending Application No. 14229400 has now been abandoned.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269) in view of Peker et al. (US 6446558), and in view of Martin et al. (US 20080075618). 
Regarding claims 1, 2, 7-8, and 13-14: Xu discloses a shaped charge 8, 16 and method for use with a perforating gun 6 in forming a perforation into a formation at a 
Xu does not use the phrase “an amorphous-based material”. However, Xu discloses that selected material my include glass, tungsten, a combination of listed materials, or a composite of the listed materials ([0039], claims 12, 13). Therefore, the examiner finds that one having ordinary skill in the art and the benefit of the cited art would understand that Xu discloses an amorphous-based material. Further, Peker explicitly discloses a liner of an amorphous-based material as well as that amorphous metals are well-known in the art (title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). In conclusion, the examiner finds that based on the disclosures of Xu and Peker, one having ordinary skill in the art and the benefit of the cited art would understand that Xu, as modified by Peker, discloses that the liner can be formed of an amorphous-based material. At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that the liner of Xu, as modified by Peker, is formed from an amorphous-based material. As Xu alludes to an amorphous-based material and as Peker explicitly discloses an amorphous-based material, the formation of a liner having an amorphous-based material would have been predictable with a reasonable expectation of success.
Xu, as modified by Peker, discloses that shaped charges should be designed to provide a jet which can penetrate a large quantity of formation (Xu - [0006]) and to provide a jet that does not leave residue and is slug free (Xu - [0029], [0031]) and that the a liner of an amorphous-based material is tailored to enhance the jet in forming the 
Xu and Peker do not explicitly disclose that the liner, case, and explosive pellet are formed by a three dimensional printer. Martin discloses that downhole tools can be formed using a three dimensional printer ([0017], [0027], 0029]-[0033]). As Martin discloses forming various downhole tools utilizing 3-D printing, at the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the liner, case, and explosive pellet of Xu, as modified by Peker, using a three dimensional printer as taught by Martin. As various manufacturing methods are notoriously well-known in the art, it would have been within routine skill to select one well-known manufacturing method from a finite selection of well-known manufacturing methods. Such a selection would have been predictable with no unexpected results and a reasonable expectation of success. 
Xu, as modified by Peker and Martin, discloses deploying a perforating gun into a well to a target location adjacent a formation and detonating a shaped charge within a body of the gun at the location to generate a jet of enhanced character for tunneling a perforation into the formation (see above; Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039], claim 12; Peker - title; abstr.; col. 1, line 52-col. 2, line 67). 

Regarding claim 6: Xu discloses that the perforating gun is of a material that is one of a corrosive and an amorphous-based material ([0022], [0025], [0037]-[0039]; claim 12). 
Regarding claim 9: Xu, as modified by Peker and Martin, discloses that the amorphous-based material comprises at least one of a silicon, an oxide, a metal and a metalloid (Peker - col. 2, lines 12-67). 
Regarding claim 10: Xu, as modified by Peker and Martin, discloses an additive of the material to tailor a characteristic of the jet selected from a group consisting of a binder, a density enhancer, a crystalline powder and a reactive material agent (Xu - [0006], [0039]; Peker - title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). 
Regarding claim 11: Xu, as modified by Peker and Martin, discloses utilizing powdered metals and tungsten (Xu - abstr., [0009], [0020]; Peker - col. 4, line 59-col. 5, line 47; Atkins - [0094], [0110]) but does not explicitly state that the crystalline powder is tungsten. At the time the invention was made, it would have been obvious to one having ordinary skill in the art to have selected a crystalline tungsten powder for use in forming the liner of Xu, as modified by Peker and Martin. As Xu, Peker, and Martin, teach the use of a finite number of techniques and element mixtures to form the liner, it would have been within routine skill and a simple substitution of one form of a component for another substantially equivalent form of the component. Such a simple substitution would have been predictable with no unexpected results. 

Regarding claim 15: Xu discloses running a reaction to break up material of one of the body of the gun, the case and the liner into non-occlusive particle sizes following the detonating ([0035]). 
Regarding claim 16: Xu discloses that the reaction is one of an exothermal reaction, an oxidation reaction and a reaction cleaning out debris in the perforation ([0035]). 
Regarding claim 17: Xu discloses that running of the reaction comprises exposing reactive materials of one of the body of the gun, the case, and the liner upon the detonating ([0035]). 
Regarding claim 18: Xu, as modified by Peker and Martin, discloses that the liner is of a tailored morphology (see above; Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039]; Peker - (title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). 
Regarding claim 19: Xu, as modified by Peker and Martin, discloses that the three dimensionally formed component is of a tailored material gradient (Martin - `[0016], [0017], [0029], [0031], [0040], [0046]).  
Regarding claim 20: Xu, as modified by Peker and Martin, discloses that the material gradient is tailored with respect to one of density, porosity, cavities, corrosives, reactive material and selectively integrated non-explosive material (Xu - Figs. 1, 2; title; .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269) and Peker et al. (US 6446558), and Martin et al. (US 20080075618), as applied to claim 1 above, and further in view of Mallory et al. (US 4004515).   
Xu, Peker, and Martin disclose the invention substantially as claimed and as discussed above.
Regarding claim 3: Xu, as modified by Peker and Martin, discloses that the stretch of the jet runs between material at a head of the jet and material at a tail of the jet (Xu - [0006], [0027], [0029], [0031]) but does not explicitly discuss the velocity gradient and thus does not explicitly disclose that with the head travels at least about five times the speed of the tail. Mallory discloses a velocity gradient and that the head travels at least about five times the speed of the tail (col. 2, lines 19-34). At the time the invention was made, it would have been obvious to one having ordinary skill in the art to have formed the shaped charge of Xu, as modified by Peker and Martin, to attain a velocity gradient wherein the head travels at least about five times the speed of the tail, as taught by Mallory, so as to achieve optimum elongation for good penetration.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269) and Peker et al. (US 6446558), and Martin et al. (US 20080075618), as applied to claim 1 above, and further in view of Stawovy (US 20100275800).      
Xu, Peker, and Martin disclose the invention substantially as claimed and as discussed above.
.
Claims 1, 2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269) in view of Peker et al. (US 6446558), and in view of Ourso (WO 2012071449). 
Regarding claims 1, 2, 7-8, and 13-14: Xu discloses a shaped charge 8, 16 and method for use with a perforating gun 6 in forming a perforation into a formation at a well wall with a jet (Figs. 1, 2; title; abstr.; [0021]-[0024]). Xu discloses that the shaped charge comprises a case 18, an explosive pellet 24 accommodated by the case, and a liner 23 (Figs. 1, 2; [0022]-[0025], [0039]).

Xu, as modified by Peker, discloses that shaped charges should be designed to provide a jet which can penetrate a large quantity of formation (Xu - [0006]) and to provide a jet that does not leave residue and is slug free (Xu - [0029], [0031]) and that the a liner of an amorphous-based material is tailored to enhance the jet in forming the perforation (Peker -title; abstr.; col. 1, lines 27-31; col. 1, line 52-col. 2, line 67). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that a liner formed as disclosed by Xu 
Xu and Peker do not explicitly disclose that the liner, case, and explosive pellet are formed by a three dimensional printer. Ourso discloses that downhole tools can be formed using a three dimensional printer ([00037], [00038], [00041], [00042], [000109], claim 8). As Ourso discloses forming various downhole tools utilizing 3-D printing and reasons for why 3D printing should be used for downhole tools, at the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the liner, case, and explosive pellet of Xu, as modified by Peker, using a three dimensional printer as taught by Ourso. As various manufacturing methods are notoriously well-known in the art, it would have been within routine skill to select one well-known manufacturing method from a finite selection of well-known manufacturing methods. Such a selection would have been predictable with no unexpected results and a reasonable expectation of success. 
Xu, as modified by Peker and Ourso, discloses deploying a perforating gun into a well to a target location adjacent a formation and detonating a shaped charge within a body of the gun at the location to generate a jet of enhanced character for tunneling a perforation into the formation (see above; Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039], claim 12; Peker - title; abstr.; col. 1, line 52-col. 2, line 67). 
Response to Arguments

Applicants’ arguments appear to be focused on the obviousness of using a 3D printing process to manufacture a shaped charge liner. Specifically, applicants argue that an otherwise obvious element cannot be manufactured by a 3-D printing process because the art does not disclose the 3-D manufacturing of the exact element and material as taught by Xu and Pecker. In other words, applicants argue that it would not be obvious to use 3-D printers to make liners with complex matix or nano-matrix materials. The examiner disagrees with applicants’ analysis and conclusion.
As explained in the cited art, 3-D printing is becoming an efficient way to produce oilfield related products, tools, and tool components (as well as many other non-oilfield related products). The 3-D technology is adapted to produce products that typically require much molding and machining and thus require complex manufacturing facilities. Known or existing components do not become novel simply because they are manufactured using a different manufacturing method (such as 3-D printing). The examiner finds that if the different manufacturing method (such as 3-D printing) does not create any novel functions or abilities of the well-known component or create any new material or material properties, the examiner cannot see how just a certain well-known manufacturing method (such as 3-D printing) used to make a well-known and disclosed component creates novel subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/19/2021